UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4542


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARYL WILKES, a/k/a D,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00161-RBS-1)


Submitted:    November 20, 2008            Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin D. Miller, Alexandria, Virginia, for Appellant.   William
David Muhr, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daryl     Wilkes    seeks       to     appeal      the     district       court’s

order granting in part and denying in part his 28 U.S.C. § 2255

(2000) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate       of    appealability.                28

U.S.C. § 2253(c)(1) (2000).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing       of    the    denial       of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)          (2000).           A

prisoner        satisfies       this        standard        by     demonstrating             that

reasonable       jurists       would       find    that     any     assessment          of     the

constitutional         claims    by    the    district        court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Wilkes has

not   made      the    requisite       showing.           Accordingly,           we     deny      a

certificate       of    appealability          and     dismiss          the    appeal.            We

dispense      with     oral     argument          because     the       facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                              2